Per Curiam.
The summons was amendable in so far as to correct an error in plaintiff’s address, and the motion to change venue was properly denied.
Order denying motion to change venue affirmed. The order granting judgment for plaintiff on the pleadings was erroneous. This may have been a case for application for summary judgment under rule 113 of the Rules of Civil Practice, but the motion was not made under that rule.
Order granting judgment on the pleadings and judgment entered thereon reversed, with costs to appellant to abide the event, and eause remanded to the Municipal Court for trial or proper motion.
*918Judgment and order granting judgment on pleadings reversed, with ten dollars costs, and case ordered placed on the general calendar. Order denying change of venue affirmed.
All concur; present, Guy, Bijur and Mullan, JJ.